Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 30, 2020

                                       No. 04-20-00577-CV

                                     Clarissa Nicole LOPEZ,
                                             Appellant

                                                 v.

                                    Alberto Luis CAVAZOS,
                                            Appellee

                        From the County Court, Jim Wells County, Texas
                               Trial Court No. 20-02-60230-CV
                       Honorable Michael Ventura Garcia, Judge Presiding


                                          ORDER

        The court reporter’s record was due by December 21, 2020. On December 28, 2020, the
court reporter filed a notification of late record, stating she has not filed the reporter’s record
because appellant failed to request the record in writing. We therefore ORDER appellant to
provide written proof to this court by January 11, 2021 that appellant has properly requested the
court reporter to prepare the reporter’s record by designating the portions of the proceedings and
the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1). The reporter’s record must be filed
no later than thirty days after the date appellant’s written proof is filed with this court. If
appellant fails to request the record is writing, the court will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2020.

                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court